     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     BEATRICE NA, CSBN 303390
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8967
 8          Facsimile: (415) 744-0134
            E-mail: beatrice.na@ssa.gov
 9
10   Attorneys for Defendant

11                                UNITED STATES DISTRICT COURT
12                               EASTERN DISTRICT OF CALIFORNIA
13
14                                                  )   Case No. 2:18-cv-02182-CKD
     DEBORAH JENSEN,                                )
15                                                  )   MOTION TO VOLUNTARY REMAND
                    Plaintiff,                      )   PURSUANT TO SENTENCE FOUR OF 42
16                                                  )
            v.                                      )   U.S.C. § 405(g); ORDER OF REMAND,
17                                                  )   AND ENTRY OF JUDGMENT
     NANCY A. BERRYHILL,                            )
18   Acting Commissioner of Social Security,        )
                                                    )
19                                                  )
                    Defendant.                      )
20
21
            Defendant hereby moves, through her counsel of record, that this action be remanded for
22
     further administrative action pursuant to section 205(g) of the Social Security Act, as amended,
23
     42 U.S.C. section 405(g), sentence four.
24
            On remand, the Appeals Council will further develop the record as necessary, and either
25
     issue a new decision, or remand the case to an Administrative Law Judge for further
26
     proceedings.
27
             Defendant’s counsel contacted Plaintiff on May 23, 2019 at (916) 678-8594 and received
28
     a message that Plaintiff’s mailbox was full for Defendant’s counsel to leave a message to inform
 1   her of this motion. Due to Defendant’s counsel’s upcoming leave schedule, Defendant’s counsel
 2   needs to file this motion at this time in order to meet the court’s deadline by May 30, 2019.
 3   Defendant’s counsel will request that a copy of this motion be mailed to Plaintiff.
 4          Defendant requests that the Clerk of the Court be directed to enter a final judgment in
 5   favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 6
                                                  Respectfully submitted,
 7
 8   Dated: May 23, 2019                          MCGREGOR W. SCOTT
                                                  United States Attorney
 9
                                           By:    /s/ Beatrice Na
10
                                                  Beatrice Na
11                                                Special Assistant United States Attorney

12                                                Attorneys for Defendant

13
14                                                ORDER

15
16   As plaintiff has not opposed the instant motion as of July 9, 2019, the court concludes that

17   plaintiff is in agreement with the above.

18
19   ACCORDINGLY, PURSUANT TO MOTION, IT IS SO ORDERED.

20
21   Dated: July 9, 2019
                                                      _____________________________________
22                                                    CAROLYN K. DELANEY
23                                                    UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
